DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Publication 2018/0374659) in view of Zhao et al. (CN 105957724A).
	In re claim 1, Kim discloses a supercapacitor (100, 200 – Figure 2, Figure 3, ¶45, ¶58), comprising 
an elastic fiber (110 – Figure 2, ¶55), 
an internal electrode (110, 210 – Figure 2, Figure 3, ¶55, ¶58), 
a first electrolyte layer (230 – Figure 3, ¶63), and 
an external electrode (220 – Figure 3, ¶62); 
wherein the internal electrode, the first electrolyte layer, and the external electrode are sequentially wrapped on an 5outer surface of the elastic fiber (¶34, ¶¶58-¶62), wherein the 
Kim does not disclose the internal electrode comprises a NiO@MnOx composite structure, and the external electrode comprises a Fe2O3 layer.
Zhao discloses a supercapacitor (“Invention Contents”, ¶1) having a first electrode that comprises a NiO@MnOx composite structure, and the second electrode comprises a Fe2O3 layer (“Invention Contents “ ¶2-3, “Function and Effect of the Invention” ¶1). 
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the electrode materials as explained by Zhao to provide for a device with high energy density, high power density, high mass specific capacity and good charge-discharge cycle ability. 
In re claim 2, Kim in view of Zhao discloses the supercapacitor of claim 1, as explained above. Kim further discloses wherein a stretch rate of the elastic fiber (110 – Figure 1) is 200% (¶26, ¶50). 
In re claim 3, Kim in view of Zhao discloses the supercapacitor of claim 1, as explained above. Kim does not explicitly disclose wherein a diameter of the elastic fiber is 450 10micrometers. However, Kim discloses that the diameter of the fiber affects the formation ability of the fiber and the overall size of the component (¶39). Furthermore, it is well-known in the art that adjusting the fiber diameter, and thus number of carbon nanotubes would affect the capacitance of the device. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate a desired fiber diameter to balance between elasticity, size of the component for manufacturing purposes, and total overall capacity since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 4, Kim in view of Zhao discloses the supercapacitor of claim 1, as explained above. Kim does not disclose the internal electrode is a composite film consisting of the first carbon nanotube film and the NiO@MnOx composite structure.
Zhao discloses an electrode is a composite film consisting of the first carbon nanotube film and the NiO@MnOx composite structure (“Invention Contents” ¶2; Note that Zhao states oxide can be any mixture.).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the electrode materials as explained by Zhao to provide for a device with high energy density, high power density, high mass specific capacity and good charge-discharge cycle ability. 
In re claim 5, Kim in view of Zhao discloses the supercapacitor of claim 1, as explained above. Kim does not disclose wherein the NiO@MnOx composite structure is 15attached to a surface of the first carbon nanotube film.
Zhao discloses wherein the NiO@MnOx composite structure is 15attached to a surface of the first carbon nanotube film (“Invention Contents”: ¶2-5, “Function and Effect of the Invention”: ¶1).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the electrode materials as explained by Zhao to provide for a device with high energy density, high power density, high mass specific capacity and good charge-discharge cycle ability. 
In re claim 6, Kim in view of Zhao discloses the supercapacitor of claim 1, as explained above. Kim does not disclose wherein the NiO@MnOx composite structure is attached to both two opposite surfaces of the first carbon nanotube film.
Zhao discloses uniformly coating the carbon nanotubes with nickel oxide and manganese oxide (“Function and Effect of the Invention”: ¶1, “Preferred Embodiment: Embodiment A”: ¶7).

In re claim 7, Kim in view of Zhao discloses the supercapacitor of claim 1, as explained above. Kim does not disclose wherein the NiO@MnOx composite structure comprises a NiO layer and a MnOx layer.
Zhao discloses the NiO@MnOx composite structure comprises a NiO layer and a MnOx layer (“Function and Effect of the Invention”: ¶1, “Preferred Embodiment: Embodiment A”: ¶7; Note that any part of this composite layer can be divided in two, and considered a first layer that contains NiO and a second layer that contains MnOx.).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the electrode materials as explained by Zhao to provide for a device with high energy density, high power density, high mass specific capacity and good charge-discharge cycle ability. 
In re claim 8, Kim in view of Zhao discloses the supercapacitor of claim 1, as explained above. Kim does not disclose the NiO layer is attached to a surface of the first carbon nanotube film.
Zhao discloses the NiO layer is attached to a surface of the first carbon nanotube film (“Function and Effect of the Invention”: ¶1, “Preferred Embodiment: Embodiment A”: ¶7; Note that any part of this composite layer can be divided in two, and considered a first layer that contains NiO and a second layer that contains MnOx.).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the electrode materials as explained by Zhao to provide for a device with high energy density, high power density, high mass specific capacity and good charge-discharge cycle ability. 
In re claim 9, Kim in view of Zhao discloses the supercapacitor of claim 1, as explained above. Kim does not disclose the MnOx layer is attached to a surface of the NiO layer.
Zhao discloses the MnOx layer is attached to a surface of the NiO layer (“Function and Effect of the Invention”: ¶1, “Preferred Embodiment: Embodiment A”: ¶7; Note that any part of this composite layer can be divided in two, and considered a first layer that contains NiO and a second layer that contains MnOx.).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the electrode materials as explained by Zhao to provide for a device with high energy density, high power density, high mass specific capacity and good charge-discharge cycle ability.
In re claim 13, Kim in view of Zhao discloses the supercapacitor of claim 1, as explained above. Kim further discloses the first carbon nanotube film (120 of 210 – Figure 2, Figure 3) and the second carbon nanotube film (120 of 210 – Figure 2, Figure 3) comprises a plurality of carbon nanotubes in two directions and the two directions are perpendicular to each other (Figure 2, Figure 3, ¶46-48).
In re claim 14, Kim in view of Zhao discloses the supercapacitor of claim 1, as explained above. Kim further discloses wherein the internal electrode (120 of 210 – Figure 2, Figure 3) is directly winded 15on an outer surface of the elastic fiber (110 – Figure 2).
In re claim 15, Kim in view of Zhao discloses the supercapacitor of claim 14, as explained above. Kim does not explicitly disclose wherein a number of winding times of the internal electrode on the elastic fiber ranges from 5 to 80. However, Kim discloses the amount of overlap of the carbon nanotube sheet (120 – Figure 3), and thus number of windings, is a balance between the elasticity and internal resistance. It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the number of windings, and thus overlap, to acquire a device of desired elasticity and internal In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	In re claim 16, Kim in view of Zhao discloses The supercapacitor of claim 1, as explained above. Kim does not disclose wherein the external electrode is a composite film consisting of the carbon nanotube film and the Fe203 layer.
	Zhao discloses a second electrode is a composite film consisting of the carbon nanotube film and the Fe203 layer (“Function and Effect of Embodiment” ¶1).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the electrode materials as explained by Zhao to provide for a device with high energy density, high power density, high mass specific capacity and good charge-discharge cycle ability.


Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Publication 2018/0374659) in view of Zhao et al. (CN 105957724A) and in further view of Liu et al. (“Preparation and Characterization of Nanostructured NiO/MnO2 Composite Electrode for Electrochemical Supercapacitors”).
In re claim 10, Kim in view of Zhao discloses the supercapacitor of claim 7, as explained above. Kim does not disclose wherein the NiO layer comprises a plurality of Page 15 of 17NiO nanoparticles, and the MnOx layer comprises a plurality of MnOx nanoparticles.
Liu discloses the electrode material of a supercapacitor to comprises nanoparticles of NiO and MnO2 (Abstract, 3.1 “Structure Characterization”).
It would have been obvious to person having ordinary skill in the art to incorporate the NiO/MnO2 composite nanoparticles into the electrode material to provide for increased surface area, which favors adsorption/desorption during the charge/discharge process. 
In re claim 11, Kim in view of Zhao and in further view of Liu discloses the supercapacitor of claim 10. Kim in view of Zhao does not disclose wherein a distribution density of the NiO nanoparticles on the first carbon nanotube film is less than or equal to 8 µg/cm, 5and a distribution density of the MnOx nanoparticles on the first carbon nanotube film is less than or equal to 2 µg/cm2. 
However, Liu discloses adjusting the amount of NiO nanoparticles and MnOx nanoparticles affects the specific capacitance of the device (3.2 “Electrochemical Characterization”). It would have been obvious to a person having ordinary skill in the art to adjust the amount of oxide nanoparticles, and thus density, to provide for a device of desired capacitance, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

3.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Publication 2018/0374659) in view of Zhao et al. (CN 105957724A) and in further view of Yin et al. (US Publication 2015/0332860).
	In re claim 12, Kim in view of Zhao discloses the supercapacitor of claim 1, as explained above. Kim further discloses wherein each of the first carbon nanotube film (120 of 210 – Figure 2, Figure 3) and the second carbon nanotube film (120 of 220 – Figure 2, Figure 3) comprises a plurality of carbon nanotubes oriented along a same direction (Figure 2, Figure 3, ¶46-48; Note that some carbon nanotubes will align when twisted with one another).  
	Kim does not disclose the carbon nanotubes are joined to each other end to end by van der Waals 10attractive force.
	Yin discloses a carbon nanotube network structure combined by van der Waals attractive force therebetween (¶21).
.

4.	Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Publication 2018/0374659) in view of Zhao et al. (CN 105957724A) and in further view of Xu (CN 109192522A).
In re claim 17, Kim in view of Zhao discloses the supercapacitor of claim 1, as explained above. Kim in view of Zhao does not disclose wherein the Fe2O3 layer comprises a plurality of Fe2O3 nanoparticles.
Xu discloses wherein the Fe2O3 layer comprises a plurality of Fe2O3 nanoparticles (“Background Technology” ¶3, “Summary of the Invention”: ¶1-4).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the Fe2O3 nanoparticles as described by Xu to provide for improved electrochemical performance and specific capacity.  
In re claim 18, Kim in view of Zhao and in further view of Zhao discloses the supercapacitor of claim 17, as explained above. Kim does not disclose wherein the plurality of Fe2O3 nanoparticles is attached to both two opposite surfaces of the second carbon nanotube film.
Xu discloses uniformly distributing the Fe2O3 nanoparticles on the entire surface of a carbon nanotube (“Background Technology” ¶3, “Summary of the Invention ¶1-3). 
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the Fe2O3 nanoparticles as described by Xu to provide for improved electrochemical performance and specific capacity.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUN RAMASWAMY/               Primary Examiner, Art Unit 2848